18-01096-hcm Doc#1 Filed 11/01/18 Entered 11/01/18 13:20:18 Main Document Pg 1 of 5




                          THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

  IN RE:                                            §   CASE NO. 18-11169
                                                    §
  JOSHUA MARTIN TAYLOR,                             §
                                                    §
  DEBTOR                                            §   CHAPTER 7



  REED AND ANNIKA SEATON                            §
       Plaintiffs                                   §
                                                    §
  v.                                                §   ADVERSARY NO. _______________
                                                    §
  JOSHUA MARTIN TAYLOR                              §
       Defendant                                    §
                                                    §

                          PLAINTIFFS’ COMPLAINT TO DETERMINE
                               DISCHARGEABILITY OF DEBT
           Plaintiffs, Reed and Annika Seaton (“Plaintiffs” or "Seaton”), file this complaint to

  determine the dischargeability of a debt owed to them by Defendant, Joshua Martin Taylor

  ("Defendant" or “Debtor”) pursuant to 11 U.S.C. §523(a)(2)(A), (4) and (6).

                                             Jurisdiction
           1.     This Court has jurisdiction of this matter pursuant to 28 U.S.C. §1334. It is a core
  proceeding pursuant to 28 U.S.C. §157(b)(2)(I).

                                                 Parties
           2.     Plaintiffs are individuals who may be served by serving the undersigned counsel for

  Plaintiffs.


           3.     Defendant is an individual who resides and may be served at 262 Magnolia Blossom

  Cove, Driftwood, Texas 78619.
18-01096-hcm Doc#1 Filed 11/01/18 Entered 11/01/18 13:20:18 Main Document Pg 2 of 5




                                          Factual Allegations

         4.       Plaintiffs and Defendant entered into an agreement (the “Contract”) whereby

  Defendant agreed to make improvements to a pool and perform landscaping work (collectively, the

  “Improvements”) at Plaintiffs’ home located at 8424 Calera, Austin, Texas 78746. Defendant

  began making the Improvements on or about July, 2017.

         5.       Plaintiffs paid Defendant $22,066.00 for travertine tile flooring and $6,590.00 for a

  54 inch lynx grill, but these items were never delivered to the job site. In addition, the concrete

  supplier filed a lien. Plaintiffs had to pay the concrete supplier $6,787.50 to secure release of the

  lien and are subrogated to the supplier’s rights and claims against Defendant. In summary,

  Plaintiffs paid a total of $35,443.50 for materials not delivered and for subcontractors not paid by

  Defendant.

         6.       Defendant failed to complete the Improvements within a reasonable time and

  abandoned the job in September, 2017. Plaintiffs were forced to hire another contractor to correct

  deficiencies in the work performed by Defendant and to complete the work not performed by

  Defendant.

         7.       Prior to entering into the Contract, and in connection therewith, Defendant

  represented to Plaintiffs that the Improvements would be constructed in a good and workmanlike

  manner and that labor and material would be of a certain quality. In addition, Defendant

  represented to Plaintiffs that Defendant was capable of performing his obligations under the

  Contract.    Further, Defendant represented to Plaintiffs that payments made by Plaintiffs to

  Defendant for construction of the Improvements would be used for specific purposes, including

  payment to various subcontractors and material providers for the construction of the

  Improvements.     These representations (collectively, the “Representations”) were made both
18-01096-hcm Doc#1 Filed 11/01/18 Entered 11/01/18 13:20:18 Main Document Pg 3 of 5




  orally and in writing to Plaintiffs. These Representations were made by Defendant with the

  intent that Plaintiffs would act in reliance on them and in fact, Plaintiffs did rely on the

  Representations of Defendant and would not have entered into the Contract and would not have

  paid Defendant without these Representations. Unfortunately, the Representations were false and

  Defendant knew they were false at the time made.

         8.      The Improvements were not constructed in a good and workmanlike manner and

  were not completed within a reasonable period of time. Defendant and/or subcontractors working

  for Defendant were negligent and failed to exercise reasonable care in the performance of their

  work, which proximately caused defects in the work and damage to property owned by Plaintiffs.

  Plaintiffs were forced to hire another contractor to complete the Improvements, at a total cost of

  $57,152.00.

         9.      Subsequently, Plaintiffs filed a state court lawsuit against Defendant for, among

  other things, violations of Chapter 162 of the Texas Property Code (misapplication of

  construction trust funds), violations of Chapter 134 of the Texas Civil Practice & Remedies Code

  (Texas Theft Liability Act), and violations of Chapter 17 of the Business and Commerce Code

  (the Texas Deceptive Trade Practices-Consumer Protection Act). Plaintiffs filed a motion for

  summary judgment in the state court lawsuit and thereafter, Defendant filed the above captioned

  and numbered bankruptcy case.

         10.     As a result of Defendant’s actions, Plaintiffs have been damaged in the total amount

  of $63,564.50, which is the amount that Plaintiffs were required to pay over and above the

  Contract price to complete the Improvements. In addition, Plaintiffs were required to employ

  counsel to seek recovery of the amount owed by Defendant.
18-01096-hcm Doc#1 Filed 11/01/18 Entered 11/01/18 13:20:18 Main Document Pg 4 of 5




                                         Claims for Relief

  A. 11 USC §523(a)(2)(A)

         11.      Based on the foregoing, Defendant made the Representations to Plaintiffs to induce

  Plaintiffs to enter into the Contract and to pay money to Defendant for the construction of the

  Improvements.      Plaintiffs relied upon these Representations and made payments for the

  construction of the Improvements. The Representations were false and Defendant knew they were

  false. Defendant obtained money from Plaintiffs by false pretenses, false representation or actual

  fraud. Therefore, Defendant’s debt to Plaintiffs should be determined to be non-dischargeable

  pursuant to 11 U.S.C. §523(a)(2)(A).


  B. 11 USC §523(a)(4)
         12.      Based on the foregoing, the funds paid by Plaintiffs under the Contract constitute

  trust funds under Chapter 162 of the Texas Property Code. Defendant held those funds in trust for

  Plaintiffs. Defendant, as a fiduciary for Plaintiffs, was legally obligated to use those funds to pay

  for the promised materials and to pay downstream subcontractors and/or material suppliers. Debtor

  misused the funds in violation of Chapter 162. Such conduct constitutes fraud or defalcation while

  acting in a fiduciary capacity. Therefore, Defendant’s debt to Plaintiffs should be determined to be

  non-dischargeable pursuant 11 U.S.C. §523(a)(4).

  C. 11 USC §523(a)(6)
         13.      Based on the foregoing, Defendant obtained execution of the Contract and funds

  from Plaintiffs for construction of the Improvements by false pretenses, false representation or

  actual fraud.   In addition, Debtor breached his fiduciary duty to Plaintiffs by failing to use

  construction trust funds for the payment of downstream subcontractors and/or material suppliers.

  The Improvements were not constructed in a good and workmanlike manner and were not

  completed within a reasonable period of time. Defendant and/or subcontractors working for

  Defendant were negligent and failed to exercise reasonable care in the performance of their work,
18-01096-hcm Doc#1 Filed 11/01/18 Entered 11/01/18 13:20:18 Main Document Pg 5 of 5




  which proximately caused defects in the work and damage to property owned by Plaintiffs. Debtor

  did all of these things willfully and maliciously. Therefore, Defendant’s debt to Plaintiffs should be

  determined to be non-dischargeable pursuant to 11 U.S.C. §523(a)(6).

          14.     Plaintiffs are entitled to their attorney’s fees as allowed by Texas law, in an amount

  to be determined by the Court.

                                                  Prayer
          WHEREFORE, Plaintiffs respectfully pray for a non-dischargeable judgment against

  Defendant in the amount of $63,564.50, plus reasonable attorney’s fees, pursuant to 11 U.S.C.

  §523(a)(2), (4), and (6), and for such other and further relief to which Plaintiffs may be entitled.

                                                  Respectfully submitted,

                                                  C. DANIEL ROBERTS, P.C.
                                                  1602 E. Cesar Chavez
                                                  Austin, Texas 78702
                                                  Telephone: (512) 494-8448
                                                  Facsimile: (512) 494-8712
                                                  By:    /s/ C. Daniel Roberts
                                                         C. Daniel Roberts
                                                         Texas Bar No.: 16999200
                                                         droberts@cdrlaw.net

                                                                  AND

                                                  Kemp W. Gorthey
                                                  Texas Bar No. 08221275
                                                  604 West 12th Street
                                                  Austin, Texas 78701
                                                  Telephone: (512) 236-8007
                                                  Facsimile: (512) 479-6417
                                                  kempgorthey@austin.rr.com


                                                  ATTORNEYS FOR REED AND ANNIKA
                                                  SEATON
